DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 18 February 2022. Claims 1-7, 10, 36, 43-46 and 51 are pending in the application; claims 1, 3-4, 10, 36, 44 and 51 are amended; and claims 8-9, 11-35, 37-42 and 47-50 are cancelled


Specification
Examiner acknowledges the amendment to the specification submitted on 18 February 2022 and has entered the amendment into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner has thoroughly reviewed applicant’s disclosure, especially with respect to the portions identified in applicant’s response as providing support for the amendments and cannot find disclosure of the feature in claim 3 of “the plurality of network nodes comprises a plurality of 5G radio access points associated with at least one user equipment.” Accordingly, claim 3 is rejected for incorporation of new matter due to a lack of a written description of this feature. 
Examiner has reviewed the original disclosure and cannot find a description of one processor configured as the system of claim 51. Applicant discloses separately two apparatuses. On which performs the functions as recited in claim 1 (Fig. 7A) and one which performs the functions as recited in claim 44 (Fig. 7B). Applicant does not provide disclosure of the apparatus of claim 51 in the combination as claimed (e.g., one processor which performs both sets of functions). As such, claim 51 is rejected for lack of a written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The feature “negotiate with aggregation node time periods” (line 7) is vague and ambiguous and does not give the reader a clear understanding of the subject matter for which protection is sought. It is not clear what is being negotiated “with”. For the purpose of examining the claims on their merits, examiner interprets the feature as “negotiate, with an aggregation node, time periods…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 36 and 43-46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2017/0202052 A1).

Regarding claim 1, Xu et al. discloses an apparatus comprising: 
at least one processor; and at least one mom-transitory memory including computer program code, where the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least (Fig. 11, [0142]-[0148]): 
receive via a self-backhaul link from a plurality of network nodes information of sleep mode plans of each the plurality of network nodes ([0058]-[0059] disclosing DTX modes of cells in a dense deployment; Fig. 5, [0094] and [0098] disclosing an interacting unit which acquires parameters related to the periodic DTX mode of the neighboring cell; It is inherent in the art that cells in a dense deployment have more than one neighboring cell and these potions of Xu implicitly disclose receiving from a plurality of cells in the dense deployment); 
determine quality of service requirements of traffic that the plurality of network nodes are serving ([0082] disclosing “in a case that a service with high real-time performance and/or a large data transfer amount arrives at the user equipment and a currently configured periodic discontinuous transmission mode can not meet a current service requirement of the user equipment after the periodic discontinuous transmission mode of the cell has been switched on”), wherein the quality of service requirements are determined based on at least one of downlink buffer conditions and uplink resource requests of each of the plurality of network nodes (Fig. 3, [0082] “a large data transfer amount…For example, as shown in FIG. 3, in a case the service with high real-time performance and/or a large data transfer amount arrives at certain user equipment in group 1, the activation time durations in the DTX period allocated to the user equipment in group 2 may be allocated to the user equipment to deal with a burst situation. For example, the cell schedules the user equipment in group 1 in the activation time duration in the DRX period of the user equipment in group 1, so that the user equipment in group 1 receives downlink signals in a time duration beyond the activation time duration in the DRX period thereof”; arrival of high real-time performance and/or a large data transfer amount for subsequent downlink transmission is seen as downlink buffer conditions and the need to deal with burst situation is seen as determining the QoS requirement based on downlink buffer conditions);
based at least on the determined quality of service requirements of traffic, determine at least one pattern of time periods of the plurality of network nodes ([0058] “ It should be noted that, corresponding to the DRX mode on the user equipment side, a DTX mode is used for the cell side.”; [0082] “For example, the cell schedules the user equipment in group 1 in the activation time duration in the DRX period of the user equipment in group 1, so that the user equipment in group 1 receives downlink signals in a time duration beyond the activation time duration in the DRX period thereof” ) that can be used to optimize the sleep mode plans to provide a highest power savings at the plurality of network nodes (this is a feature of intended use and is not considered limiting to the claims; however, [0072] disclosing “thereby reducing power consumption of the system as much as possible”); and 
send towards the plurality of network nodes information of the determined at least one pattern of time periods ([0059] “the cell may interact with the neighboring cell information about whether the DTX mode can be supported”; [0060] disclosing cells “interact with a neighboring interfering cell information about parameters of respective periodic discontinuous transmission modes”; [0098] “parameters related to the periodic DTX mode of the neighboring cell are acquired via the interacting unit”. It is inherent in the art that cells in a dense deployment have more than one neighboring cell and it is implicit in the disclosure of Xu that all cells are configured to interact) to use to optimize the sleep mode plans to provide the highest power savings at the plurality of network nodes (this is a feature of intended use and is not considered limiting to the claims; however, [0072] disclosing “thereby reducing power consumption of the system as much as possible”).  

Regarding claim 2, Xu et al. discloses the apparatus of claim 1, wherein the determined at least one pattern of time periods sent towards the plurality of network nodes comprises at least one pattern of discontinuous reception time periods ([0058] DRX at the user equipment side is compliant with DTX at the cell side (e.g. an integer multiple of the DTX mode and also discloses no transmission of uplink and downlink data during the sleeping time duration of the DTX implying there is discontinuous reception in the uplink by the cell during the active time of the DTX period; Fig. 3) to be used by the plurality of network nodes for the optimized sleep mode plans (this is recited as a feature of intended use and not considered limiting to the claims; however,  [0058] implicitly discloses the DTX patterns are used for uplink and downlink transmission with the user equipment).  


Regarding claim 4, Xu et al. discloses the apparatus of claim 1, wherein the determining comprises negotiating the time periods for sleep mode plans with at least one of the plurality of network nodes ([0059]-[0060] and [0098] disclosing interacting (exchanging) of DTX sleep mode data between cells; [0098] setting activation time based on the exchanged parameters).  

Regarding claim 5, Xu et al. discloses the apparatus of claim 4, wherein the negotiating is performed using the self-backhaul link ([0059]-[0060] and [0098] disclosing interacting (i.e. exchanging) of DTX sleep modes between cells seen by examiner as corresponding to a self-backhaul link).  

Regarding claim 6, Xu et al. discloses the apparatus if claim 4, wherein the negotiating is using information elements for coordinated discontinuous transmission mode configuration of the plurality of network nodes ([0060] disclosing cells “interact with a neighboring interfering cell information about parameters of respective periodic discontinuous transmission modes”; [0098] “parameters related to the periodic DTX mode of the neighboring cell are acquired via the interacting unit”).  

Regarding claim 7, Xu et al. discloses the apparatus of claim 1, wherein the received information of sleep mode plans comprises at least one of sleep mode configurations and sleep mode patterns of the plurality of network nodes ([0060] disclosing cells “interact with a neighboring interfering cell information about parameters of respective periodic discontinuous transmission modes”; [0098] “parameters related to the periodic DTX mode of the neighboring cell are acquired via the interacting unit”).  

Regarding claim 10, Xu et al. discloses a method comprising: 
receiving, by a network device, via a self-backhaul link from a plurality of network nodes, information of sleep mode plans of each of the plurality of network nodes ([0058]-[0059] disclosing DTX modes of cells in a dense deployment; Fig. 5, [0094] and [0098] disclosing an interacting unit which acquires parameters related to the periodic DTX mode of the neighboring cell; It is inherent in the art that cells in a dense deployment have more than one neighboring cell and these potions of Xu implicitly disclose receiving from a plurality of cells in the dense deployment); 
determine quality of service requirements of traffic that the plurality of network nodes are serving ([0082] disclosing “in a case that a service with high real-time performance and/or a large data transfer amount arrives at the user equipment and a currently configured periodic discontinuous transmission mode can not meet a current service requirement of the user equipment after the periodic discontinuous transmission mode of the cell has been switched on”), wherein the quality of service requirements are determined based on at least one of downlink buffer conditions and uplink resource requests of each of the plurality of network nodes (Fig. 3, [0082] “a large data transfer amount…For example, as shown in FIG. 3, in a case the service with high real-time performance and/or a large data transfer amount arrives at certain user equipment in group 1, the activation time durations in the DTX period allocated to the user equipment in group 2 may be allocated to the user equipment to deal with a burst situation. For example, the cell schedules the user equipment in group 1 in the activation time duration in the DRX period of the user equipment in group 1, so that the user equipment in group 1 receives downlink signals in a time duration beyond the activation time duration in the DRX period thereof”; arrival of high real-time performance and/or a large data transfer amount for subsequent downlink transmission is seen as downlink buffer conditions and the need to deal with burst situation is seen as determining the QoS requirement based on downlink buffer conditions);
based at least on the determined quality of service requirements of traffic, determine at least one pattern of time periods of the plurality of network nodes ([0058] “ It should be noted that, corresponding to the DRX mode on the user equipment side, a DTX mode is used for the cell side.”; [0082] “For example, the cell schedules the user equipment in group 1 in the activation time duration in the DRX period of the user equipment in group 1, so that the user equipment in group 1 receives downlink signals in a time duration beyond the activation time duration in the DRX period thereof”) that can be used to optimize the sleep mode plans to provide a highest power savings at the plurality of network nodes (this is a feature of intended use and is not considered limiting to the claims; however, [0072] disclosing “thereby reducing power consumption of the system as much as possible”); and 
sending, by the network device, towards the plurality of network nodes information of the determined at least one pattern of time periods ([0059] “the cell may interact with the neighboring cell information about whether the DTX mode can be supported”; [0060] disclosing cells “interact with a neighboring interfering cell information about parameters of respective periodic discontinuous transmission modes”; [0098] “parameters related to the periodic DTX mode of the neighboring cell are acquired via the interacting unit”. It is inherent in the art that cells in a dense deployment have more than one neighboring cell and it is implicit in the disclosure of Xu that all cells are configured to interact) to use to optimize the sleep mode plans to provide the highest power savings at the plurality of network nodes (this is a feature of intended use and is not considered limiting to the claims; however, [0072] disclosing “thereby reducing power consumption of the system as much as possible”).  

Regarding claim 36, Xu et al discloses a method comprising: 
sending, by a network node, towards a network device via a self-backhaul link, information comprising sleep mode plans of at least one user equipment (Fig. 3, [0058] disclosing “corresponding to the DRX mode on the user equipment side, a DTX mode is used for the cell side. In the present disclosure, since a period of the DRX mode is compliant with a period of the DTX mode (such as the period of the DRX mode is an integer multiple of the period of the DTX mode), no communication is performed in the sleeping time duration of the DTX mode, and thus it is unnecessary to transmit and receive uplink or downlink data. The DTX mode is a concept proposed based on the small cell on/off.”; [0069] “when the periodic discontinuous reception mode of the user equipment is in the activation time duration, the periodic discontinuous transmission mode of the cell is also in the activation time duration” This is seen by examiner that the DTX parameter is also sleep mode plans of at least one user equipment; [0059] “the cell may interact with the neighboring cell information about whether the DTX mode can be supported”; [0060] disclosing cells “interact with a neighboring interfering cell information about parameters of respective periodic discontinuous transmission modes”; [0098] “parameters related to the periodic DTX mode of the neighboring cell are acquired via the interacting unit”); 
negotiating, by the network node, with the network device based on quality of service requirements of traffic from the network node, wherein the quality of service requirements are based on at least one of downlink buffer conditions and uplink resource requests of the network device, time periods for the sleep mode plans to determine at least one pattern of time periods ([0059]-[0060] and [0098] disclosing interacting (exchanging) of DTX sleep mode data between cells; [0098] setting activation time based on the exchanged parameters; Fig. 3, [0082] “a large data transfer amount…For example, as shown in FIG. 3, in a case the service with high real-time performance and/or a large data transfer amount arrives at certain user equipment in group 1, the activation time durations in the DTX period allocated to the user equipment in group 2 may be allocated to the user equipment to deal with a burst situation. For example, the cell schedules the user equipment in group 1 in the activation time duration in the DRX period of the user equipment in group 1, so that the user equipment in group 1 receives downlink signals in a time duration beyond the activation time duration in the DRX period thereof”; arrival of high real-time performance and/or a large data transfer amount for subsequent downlink transmission is seen as downlink buffer conditions and the need to deal with burst situation is seen as determining the QoS requirement based on downlink buffer conditions; [0058] “It should be noted that, corresponding to the DRX mode on the user equipment side, a DTX mode is used for the cell side.”) that can be used to optimize the sleep mode plans of the at least one user equipment to provide a highest power savings to the at least one user equipment (this is a feature of intended use and is not considered limiting to the claims; however, [0072] disclosing “thereby reducing power consumption of the system as much as possible”); and 
receiving, by the network node, from the network device information of the at least one pattern of time periods ([0059]-[0060] and [0098] disclosing interacting (exchanging) of DTX sleep mode data between cells) to use to provide the highest power savings to the at least one user equipment (this is a feature of intended use and is not considered limiting to the claims; however, [0072] disclosing “thereby reducing power consumption of the system as much as possible”).

Regarding claim 43, Xu et al. discloses a non-transitory computer-readable medium storing program code, the program code executed by at least one processor to perform the method of claim 10 (Fig. 11, [0142]-[0148]).  

Regarding claim 44, Xu et al. discloses an apparatus comprising: at least one processor; and at least one non-transitory memory including computer program code, where the at least one non-transitory memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least (Fig. 11, [0142]-[0148]): 
send towards a network device via a self-backhaul link, information comprising sleep mode plans of at least one user equipment (Fig. 3, [0058] disclosing “corresponding to the DRX mode on the user equipment side, a DTX mode is used for the cell side. In the present disclosure, since a period of the DRX mode is compliant with a period of the DTX mode (such as the period of the DRX mode is an integer multiple of the period of the DTX mode), no communication is performed in the sleeping time duration of the DTX mode, and thus it is unnecessary to transmit and receive uplink or downlink data. The DTX mode is a concept proposed based on the small cell on/off.”; [0069] “when the periodic discontinuous reception mode of the user equipment is in the activation time duration, the periodic discontinuous transmission mode of the cell is also in the activation time duration” This is seen by examiner that the DTX parameter is also sleep mode plans of at least one user equipment; [0059] “the cell may interact with the neighboring cell information about whether the DTX mode can be supported”; [0060] disclosing cells “interact with a neighboring interfering cell information about parameters of respective periodic discontinuous transmission modes”; [0098] “parameters related to the periodic DTX mode of the neighboring cell are acquired via the interacting unit”); 
negotiate with an aggregation node based on quality of service requirements of traffic from the apparatus, wherein the quality of service requirements are based on at least one of downlink buffer conditions and uplink resource requests of the apparatus, time periods for the sleep mode plans to determine at least one pattern of time periods ([0059]-[0060] and [0098] disclosing interacting (exchanging) of DTX sleep mode data between cells; [0098] setting activation time based on the exchanged parameters; Fig. 3, [0082] “a large data transfer amount…For example, as shown in FIG. 3, in a case the service with high real-time performance and/or a large data transfer amount arrives at certain user equipment in group 1, the activation time durations in the DTX period allocated to the user equipment in group 2 may be allocated to the user equipment to deal with a burst situation. For example, the cell schedules the user equipment in group 1 in the activation time duration in the DRX period of the user equipment in group 1, so that the user equipment in group 1 receives downlink signals in a time duration beyond the activation time duration in the DRX period thereof”; arrival of high real-time performance and/or a large data transfer amount for subsequent downlink transmission is seen as downlink buffer conditions and the need to deal with burst situation is seen as determining the QoS requirement based on downlink buffer conditions; [0058] “It should be noted that, corresponding to the DRX mode on the user equipment side, a DTX mode is used for the cell side.”) that can be used to optimize sleep modes of the at least one user equipment to provide a highest power savings to the at least one user equipment (this is a feature of intended use and is not considered limiting to the claims; however, [0072] disclosing “thereby reducing power consumption of the system as much as possible”); and 
receive from the network device information of the at least one pattern of the time periods ([0059]-[0060] and [0098] disclosing interacting (exchanging) of DTX sleep mode data between cells) to use to provide the highest power savings to the at least one user equipment (this is a feature of intended use and is not considered limiting to the claims; however, [0072] disclosing “thereby reducing power consumption of the system as much as possible”).

Regarding claim 45, Xu et al. discloses the apparatus of claim 44, wherein the at least one pattern of time periods comprises at least one pattern of discontinuous reception time periods ([0058] DRX at the user equipment side is compliant with DTX at the cell side (e.g. an integer multiple of the DTX mode and also discloses no transmission of uplink and downlink data during the sleeping time duration of the DTX implying there is discontinuous reception in the uplink by the cell during the active time of the DTX period; Fig. 3) to be used by the apparatus for sleep modes of the at least one user equipment (this is recited as a feature of intended use and not considered limiting to the claims; however,  [0058] implicitly discloses the DTX patterns are used for uplink and downlink transmission with the user equipment).

Regarding claim 46, Xu et al. discloses the apparatus of claim 45, wherein the negotiating is performed using a self-backhaul link ([0059]-[0060] and [0098] disclosing interacting (i.e. exchanging) of DTX sleep modes between cells seen by examiner as corresponding to a self-backhaul link).



Claim(s) 1-7, 10, 36 and 43-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2008/0232310 A1).

Regarding claim 1, Xu discloses an apparatus comprising: at least one processor; and at least one memory including computer program code, where the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least (Fig. 10, [0086]): 
receive via a self-backhaul link from a plurality of network nodes information of sleep mode plans of each the plurality of network nodes (Fig. 5, eNB 410 and 510, [0042] “In some embodiments, a UE 440 adapted to have a personalized or UE-specific set of DRX levels informs the network, particularly the eNodeB 410 that the UE is adapted to have a personalized set of DRX levels 510. As part of such communication, the UE may include a set of DRX parameters that the UE wishes to be configured or applied.”; See Fig. 6, [0053]); 
determine quality of service requirements of traffic that the plurality of network nodes are serving ([0041] disclosing DRX levels/periods are “based on various conditions, such as, but not limited to, the traffic pattern in the network and/or of the UE and the QoS requirements of applications received by the UE”, wherein the quality of service requirements are determined based on at least one of downlink buffer conditions and uplink resource requests of each of the plurality of network nodes ([0041] disclosing DRX levels/periods determined according to QoS requirements of applications received by the UE and [0053] DRX period/levels determined based on downlink buffer status; From this it appears that Xu implicitly discloses the data in a downlink buffer has an associated QoS requirement and the QoS requirement can determined according to this association); 
based at least on the determined quality of service requirements of traffic, determine at least one pattern of time periods of the plurality of network nodes (Fig. 5, 512, [0042] “the eNodeB or the network (NW) may start a signaling or negotiation process 512 to negotiate with that UE so as to determine or define the UE-specific set of DRX parameters for that UE”; [0046] disclosing DRX levels/periods are based on QoS requirements of UEs; [0024] disclosing “particularly providing a UE-specific set of DRX parameters to each UE”) that can be used to optimize the sleep mode plans to provide a highest power savings at the plurality of network nodes (this is a feature of intended use and not considered limiting to the claims; however, [0058] “ In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power”; [0081]); and 
send towards the plurality of network nodes information of the determined at least one pattern of time periods (Fig. 5 550, [0050] “Layer 2 signaling may also be applied to explicitly adjust the DRX levels/periods or parameters, particularly to adjust which DRX parameter from the set of DRX parameters the UE is to apply 550…in some embodiments, an eNodeB may instruct a UE to apply the desired DRX level directly”; [0056] “his initial set of DRX parameters may be replaced by the eNodeB 610 via another RRC signaling 642, 652. The replacement set may also have been negotiated between the UE and the eNodeB. RRC signaling may also provide a current RRC DRX parameter, i.e., the DRX parameter to be applied by the UE”; See Fig. 6, [0053]) to use to optimize the sleep mode plans to provide the highest power savings at the plurality of network nodes (this is a feature of intended use and not considered limiting to the claims; however, [0058] “ In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power”; [0081]).

Regarding claim 2, Xu discloses the apparatus of claim 1, wherein the determined at least one pattern of time periods sent towards the plurality of network nodes comprises at least one pattern of discontinuous reception time periods to be used by the plurality of network nodes for the optimized sleep mode plans ([0058] “ In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power”; [0081]).

Regarding claim 3, Xu discloses the apparatus of claim 1, wherein the information of sleep mode plans is received from each of the plurality of network nodes via a self-backhaul link ([0047]-[0052] disclosing negotiating via L1 and/or L2 signaling; [0068] negotiated with RRC signaling).

Regarding claim 4, Xu discloses the apparatus of claim 3, wherein the determining comprises negotiating the time periods for sleep mode plans with at least one of the plurality of network nodes (Fig. 5, 512, [0042]).

Regarding claim 5, Xu discloses the apparatus of claim 4, wherein the negotiating is performed using the self-backhaul link ([0047]-[0052] disclosing negotiating via L1 and/or L2 signaling; [0068] negotiated with RRC signaling).

Regarding claim 6, Xu discloses the apparatus if claim 4, wherein the negotiating is using information elements for coordinated discontinuous transmission mode configuration of the plurality of network nodes ([0047]-[0052]; [0058] “ In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off).

Regarding claim 7, Xu discloses the apparatus of claim 1, wherein the received information of sleep mode plans comprises at least one of sleep mode configurations and sleep mode patterns of the plurality of network nodes ([0042] “As part of such communication, the UE may include a set of DRX parameters that the UE wishes to be configured or applied.”; See Fig. 6, [0053]).

Regarding claim 10, Xu discloses a method comprising: 
receiving, by a network device, via a self-backhaul link from a plurality of network nodes, information of sleep mode plans of each of the plurality of network nodes (Fig. 5, eNB 410 and 510, [0042] “In some embodiments, a UE 440 adapted to have a personalized or UE-specific set of DRX levels informs the network, particularly the eNodeB 410 that the UE is adapted to have a personalized set of DRX levels 5 10. As part of such communication, the UE may include a set of DRX parameters that the UE wishes to be configured or applied.”; See Fig. 6, [0053]); 
determine quality of service requirements of traffic that the plurality of network nodes are serving ([0041] disclosing DRX levels/periods are “based on various conditions, such as, but not limited to, the traffic pattern in the network and/or of the UE and the QoS requirements of applications received by the UE”, wherein the quality of service requirements are determined based on at least one of downlink buffer conditions and uplink resource requests of each of the plurality of network nodes ([0041] disclosing DRX levels/periods determined according to QoS requirements of applications received by the UE and [0053] DRX period/levels determined based on downlink buffer status; From this it appears that Xu implicitly discloses the data in a downlink buffer has an associated QoS requirement and the QoS requirement can determined according to this association); 
based at least on the determined quality of service requirements of traffic, determine at least one pattern of time periods of the plurality of network nodes (Fig. 5, 512, [0042] “the eNodeB or the network (NW) may start a signaling or negotiation process 512 to negotiate with that UE so as to determine or define the UE-specific set of DRX parameters for that UE”; [0046] disclosing DRX levels/periods are based on QoS requirements of UEs; [0024] disclosing “particularly providing a UE-specific set of DRX parameters to each UE”) determining, by the network device, at least one pattern of time periods of the plurality of network nodes (Fig. 5, 512, [0042] “, the eNodeB or the network (NW) may start a signaling or negotiation process 512 to negotiate with that UE so as to determine or define the UE-specific set of DRX parameters for that UE”) that can be used to optimize the sleep mode plans to provide a highest power savings at the plurality of network nodes (this is a feature of intended use and not considered limiting to the claims; however, [0058] “ In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power”; [0081]); and 
sending, by the network device, towards the plurality of network nodes information of the determined at least one pattern of time periods (Fig. 5 550, [0050] “Layer 2 signaling may also be applied to explicitly adjust the DRX levels/periods or parameters, particularly to adjust which DRX parameter from the set of DRX parameters the UE is to apply 550…in some embodiments, an eNodeB may instruct a UE to apply the desired DRX level directly”; [0056] “his initial set of DRX parameters may be replaced by the eNodeB 610 via another RRC signaling 642, 652. The replacement set may also have been negotiated between the UE and the eNodeB. RRC signaling may also provide a current RRC DRX parameter, i.e., the DRX parameter to be applied by the UE”; See Fig. 6, [0053]) to use to optimize the sleep mode plans to provide the highest power savings at the plurality of network nodes (this is a feature of intended use and not considered limiting to the claims; however, [0058] “ In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power”; [0081]).

Regarding claim 36, Xu discloses a method comprising: 
sending, by a network node, towards a network device, information comprising sleep mode plans of at least one user equipment (Fig. 5, 510, [0042] “In some embodiments, a UE 440 adapted to have a personalized or UE-specific set of DRX levels informs the network, particularly the eNodeB 410 that the UE is adapted to have a personalized set of DRX levels 5 10. As part of such communication, the UE may include a set of DRX parameters that the UE wishes to be configured or applied.”); 
negotiating, by the network node, with the network device based on quality of service requirements of traffic from the network node, wherein the quality of service requirements are based on at least one of downlink buffer conditions and uplink resource requests of the network device time periods for the sleep mode plans to determine at least one pattern of time periods (Fig. 5, 512, [0042] “, the eNodeB or the network (NW) may start a signaling or negotiation process 512 to negotiate with that UE so as to determine or define the UE-specific set of DRX parameters for that UE”; [0041] disclosing DRX levels/periods determined according to QoS requirements of applications received by the UE and [0053] DRX period/levels determined based on downlink buffer status; From this it appears that Xu implicitly discloses the data in a downlink buffer has an associated QoS requirement and the QoS requirement can determined according to this association;  [0046] disclosing DRX levels/periods are based on QoS requirements of UEs; [0024] disclosing “particularly providing a UE-specific set of DRX parameters to each UE”) that can be used to optimize the sleep mode plans of the at least one user equipment to provide a highest power savings to the at least one user equipment (this is a feature of intended use and not considered limiting to the claims; however, [0058] “ In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power”; [0081]); and 
receiving, by the network node, from the network device information of the at least one pattern of time periods (Fig. 5 550, [0050] “Layer 2 signaling may also be applied to explicitly adjust the DRX levels/periods or parameters, particularly to adjust which DRX parameter from the set of DRX parameters the UE is to apply 550…in some embodiments, an eNodeB may instruct a UE to apply the desired DRX level directly”; [0056] “his initial set of DRX parameters may be replaced by the eNodeB 610 via another RRC signaling 642, 652. The replacement set may also have been negotiated between the UE and the eNodeB. RRC signaling may also provide a current RRC DRX parameter, i.e., the DRX parameter to be applied by the UE”) to use to provide the highest power savings to the at least one user equipment (this is a feature of intended use and not considered limiting to the claims; however, [0058] “ In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power”; [0081]).  

Regarding claim 43, Xu discloses a non-transitory computer-readable medium storing program code, the program code executed by at least one processor to perform the method of claim 10 (Fig. 10, [0086]).

Regarding claim 44, Xu discloses an apparatus comprising: at least one processor; and at least one non-transitory memory including computer program code, where the at least one non-transitory memory and the computer program code are configured, with the at least one processor (Fig. 11, [0087]), to cause the apparatus to at least: 
send towards a network device via a self-backhaul link, information comprising sleep mode plans of at least one user equipment (Fig. 5, 510, [0042] “In some embodiments, a UE 440 adapted to have a personalized or UE-specific set of DRX levels informs the network, particularly the eNodeB 410 that the UE is adapted to have a personalized set of DRX levels 5 10. As part of such communication, the UE may include a set of DRX parameters that the UE wishes to be configured or applied.”); 
negotiate with an aggregation node based on quality of service requirements of traffic from the apparatus, wherein the quality of service requirements are based on at least one of downlink buffer conditions and uplink resource requests of the apparatus, time periods for the sleep mode plans to determine at least one pattern of time periods (Fig. 5, 512, [0042] “, the eNodeB or the network (NW) may start a signaling or negotiation process 512 to negotiate with that UE so as to determine or define the UE-specific set of DRX parameters for that UE”; [0041] disclosing DRX levels/periods determined according to QoS requirements of applications received by the UE and [0053] DRX period/levels determined based on downlink buffer status; From this it appears that Xu implicitly discloses the data in a downlink buffer has an associated QoS requirement and the QoS requirement can determined according to this association;  [0046] disclosing DRX levels/periods are based on QoS requirements of UEs; [0024] disclosing “particularly providing a UE-specific set of DRX parameters to each UE”) that can be used to optimize sleep modes of the at least one user equipment to provide a highest power savings to the at least one user equipment (this is a feature of intended use and not considered limiting to the claims; however, [0058] “ In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power”; [0081]); and
receive from the network device information of the at least one pattern of the time periods (Fig. 5 550, [0050] “Layer 2 signaling may also be applied to explicitly adjust the DRX levels/periods or parameters, particularly to adjust which DRX parameter from the set of DRX parameters the UE is to apply 550…in some embodiments, an eNodeB may instruct a UE to apply the desired DRX level directly”; [0056] “his initial set of DRX parameters may be replaced by the eNodeB 610 via another RRC signaling 642, 652. The replacement set may also have been negotiated between the UE and the eNodeB. RRC signaling may also provide a current RRC DRX parameter, i.e., the DRX parameter to be applied by the UE”) to use to provide the highest power savings to the at least one user equipment (this is a feature of intended use and not considered limiting to the claims; however, [0058] “In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power”; [0081]).  

Regarding claim 45, Xu discloses the apparatus of claim 44, wherein the at least one pattern of time periods comprises at least one pattern of discontinuous reception time periods to be used by the apparatus for sleep modes of the at least one user equipment ([0058] “In general, a DRX parameter may include or relate to a number of DRX information, including the level/period indicating when a UE may go to sleep and for how long. A DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power”).  

Regarding claim 46, Xu discloses the apparatus of claim 45 , wherein the negotiating is performed using a self-backhaul link ([0068] negotiated with RRC signaling).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2017/0202052 A1) in view of Pan et al. (US 2019/0215133 A1).

Regarding claim 3, Xu discloses the apparatus of claim 1, wherein the self- backhaul link is a self-backhaul link of a backhaul aggregation node, and wherein the plurality of network nodes comprises a plurality of radio access points associated with at least one user equipment ([0058] DRX of UE is DTX of cell [0059] dense cell deployment and coordinating DTX periods of cells; [0064] interference report from UE of other cells; these features implicitly disclose a relationship between the UE and the plurality of cells (i.e., radio access points)).
Xu does not disclose the following; however, Pan discloses the plurality of network nodes comprises a plurality of 5G radio access points associated with at least one user equipment (Fig. 1A, gNB 114a and 114b, [0026]). Rune also discloses a self-backhaul link of a backhaul aggregation node (Fig. 2, [0068] disclosing mBs can be gNBs and communicate to a gateway via wireless or mmW links between the gNBs (a.k.a. mB) to an mB gateway or an mB as a small cell aggregation point).
It would have been obvious to one of ordinary skill in the art to modify the network of Xu with the network of Rune in order to provide Ultra Reliable and Low Latency communications (URLCC) in support of factory automation, remote tele-surgery, real time mobile control, and vehicle-to-vehicle applications ([0066]-[0067]).


Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2008/0232310 A1) in view of Xu et al. (US 2017/0202052 A1).

Regarding claim 51,  Xu discloses the apparatus of claim 1, wherein the apparatus is embodied in a communication system but does not disclose the following; however, Xu et al. discloses and where the at least one processor and at least one memory including the computer program code are further configured to cause the apparatus to: 
send towards a network device information comprising sleep mode plans of at least one user equipment  (Fig. 3, [0058] disclosing “corresponding to the DRX mode on the user equipment side, a DTX mode is used for the cell side. In the present disclosure, since a period of the DRX mode is compliant with a period of the DTX mode (such as the period of the DRX mode is an integer multiple of the period of the DTX mode), no communication is performed in the sleeping time duration of the DTX mode, and thus it is unnecessary to transmit and receive uplink or downlink data. The DTX mode is a concept proposed based on the small cell on/off.”; [0069] “when the periodic discontinuous reception mode of the user equipment is in the activation time duration, the periodic discontinuous transmission mode of the cell is also in the activation time duration” This is seen by examiner that the DTX parameter is also sleep mode plans of at least one user equipment; [0059] “the cell may interact with the neighboring cell information about whether the DTX mode can be supported”; [0060] disclosing cells “interact with a neighboring interfering cell information about parameters of respective periodic discontinuous transmission modes”; [0098] “parameters related to the periodic DTX mode of the neighboring cell are acquired via the interacting unit”); 
negotiate with the aggregation node time periods for the sleep mode plans to determine at least one pattern of time periods  ([0059]-[0060] and [0098] disclosing interacting (exchanging) of DTX sleep mode data between cells; [0098] setting activation time based on the exchanged parameters) that can be used to optimize sleep modes of the at least one user equipment to provide a highest power savings to the at least one user equipment (this is a feature of intended use and is not considered limiting to the claims; however, [0072] disclosing “thereby reducing power consumption of the system as much as possible”); and 
receive from the network device information of the at least one pattern of the time periods ([0059]-[0060] and [0098] disclosing interacting (exchanging) of DTX sleep mode data between cells) to use to provide the highest power savings to the at least one user equipment (this is a feature of intended use and is not considered limiting to the claims; however, [0072] disclosing “thereby reducing power consumption of the system as much as possible”).  
Xu et al. discloses that DTX on a cell side such as small cell on/off operation corresponds to DRX on the user equipment side ([0058]) and that it is preferable to keep the active times of DRX and DTX aligned ([0069]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the techniques in Xu with the disclosure of Xu et al. to coordinate the DTX between cells while aligning the DRX of the user equipment being served in a cell with the DTX of the serving cell because this can utilized in dense cell deployments ([0059]) thereby reducing power consumption of the system as much as possible while ensuring a service quality for the user equipment ([0072]).

Response to Arguments
Claim Objections
Applicant’s amendment has effectively addressed the objection to claim 51 raised in the previous office action; therefore, the objection has been withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments have effectively overcome the lack of clarity rejection presented in the previous office action under 35 U.S.C. § 112(b) therefore, said rejection has been withdrawn; however, the amendment to claim 51 appears to have introduced some ambiguity that needs correction.
Applicant’s amendments and remarks have not effectively addressed the rejection of claim 51 for lack of a written description. The issue is that applicant has not disclosed a single processor configured to perform the method recited in claim 1 and the method steps recited in claim 51, in combination. 

Claim Rejections - 35 USC § 102
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments as they relate to the claim term “self-backhaul link”, the claim is not a term of the art, nor has applicant provided a closed definition of said term. While applicant is entitled to be his/her own lexicographer, it is improper to import limitations form the disclosure into the claims when interpreting the claims. Applicant is advised to add clarifying language to the claim in order to provide definition for the feature. 
With respect to the arguments as they relate to the features determine quality of service requirements of traffic that the plurality of network nodes are serving , wherein the quality of service requirements are determined based on at least one of downlink buffer conditions and uplink resource requests of each of the plurality of network nodes; based at least on the determined quality of service requirements of traffic , determine at least one pattern of time periods of the plurality of network nodes”, Xu et al. (US 2017/0202052 A1) discloses at Fig. 3, [0082] “a large data transfer amount…For example, as shown in FIG. 3, in a case the service with high real-time performance and/or a large data transfer amount arrives at certain user equipment in group 1, the activation time durations in the DTX period allocated to the user equipment in group 2 may be allocated to the user equipment to deal with a burst situation. For example, the cell schedules the user equipment in group 1 in the activation time duration in the DRX period of the user equipment in group 1, so that the user equipment in group 1 receives downlink signals in a time duration beyond the activation time duration in the DRX period thereof” (Emphasis added). Examiner sees arrival of high real-time performance and/or a large data transfer amount for subsequent downlink transmission is seen as downlink buffer conditions and the need to deal with burst situation is seen as determining the QoS requirement based on downlink buffer conditions and based. Further, XU et al.  (US 2017/0202052 A1)  discloses at [0058] “It should be noted that, corresponding to the DRX mode on the user equipment side, a DTX mode is used for the cell side.” (Emphasis added). From this it would appear that therein lies disclosure of based at least on the determined quality of service requirements of traffic , determine at least one pattern of time periods of the plurality of network nodes.
With respect to the reference of record Xu (US 2008/0232310 A1), and the features determine quality of service requirements of traffic that the plurality of network nodes are serving, wherein the quality of service requirements are determined based on at least one of downlink buffer conditions and uplink resource requests of each of the plurality of network nodes; based at least on the determined quality of service requirements of traffic, determine at least one pattern of time periods of the plurality of network nodes, Xu (US 2008/0232310 A1) discloses at [0041] disclosing DRX levels/periods are “based on various conditions, such as, but not limited to, the traffic pattern in the network and/or of the UE and the QoS requirements of applications received by the UE” and at [0053] DRX period/levels determined based on downlink buffer status; From this it appears that Xu implicitly discloses the data in a downlink buffer has an associated QoS requirement and the QoS requirement can determined according to this association.
With respect to the features of claim 3, applicant’s arguments are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dural et al. (US 2015/0092638 A1) discloses a base station controller 120 which coordinates DTXZ patterns for a plurality of cells ([0062]).  Iwamura et al. (US 2009/0275342 A1) discloses determining QoS requirements based on buffer conditions and scheduling accordingly ([0062]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461